Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 21-40 are pending.

	
	

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21,22, 24-31,33-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21-37 of U.S. Patent No. 11,115,691 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 21,30 and 39 of the current application include broader limitations of the independent claims 21, 29 and 37 of the U.S. Patent No. 11,115,691 B2.
The limitations of claims 21,30 and 39  of the current application can be read on the limitations of the independent claims 21, 29 and 37 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 22, 31 of the current application can be read on limitations of claims 22, 30 and 38 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 24, 33 of the current application can be read on limitations of claim 23, 31 and 39 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 25, 34 of the current application can be read on limitations of claim 24 and 32 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 26, 35 of the current application can be read on limitations of claim 25 and 33 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 27, 36 of the current application can be read on limitations of claim 26 and 34 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 28, 37 of the current application can be read on limitations of claim 27 and 35 of the U.S. Patent No. 11,115,691 B2.
The limitation of claim 29, 38 of the current application can be read on limitations of claim 28 and 36 of the U.S. Patent No. 11,115,691 B2.
Nonetheless, claims 21,22, 24-31,33-39  of the present application made the claim a broader version of claims 21-37 of U.S. Patent No. 11,115,691 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 21,22, 24-31,33-39 is not patentably distinct from claim 21-37 of U.S. Patent No. 11,115,691 B2.

Claims 21, 26-30, 35-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21, 26-30,35-39 of U.S. Patent No. 10,715,847 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 21,30 and 39 of the current application include broader limitations of the independent claims 21, 30 and 39 of the U.S. Patent No. 10,715,847 B2.
Nonetheless, claims 21, 26-30, 35-39 of the present application made the claim a broader version of claims 21, 26-30, 35-39 of U.S. Patent No. 10,715,847 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 21, 26-30, 35-39 is not patentably distinct from claim 21, 26-30, 35-39 of U.S. Patent No. 10,715,847 B2.

Claims 21,30 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21, 29 and 37 of U.S. Patent No. 10,75,748 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 21,30 and 39 of the current application include broader limitations of the independent claims 21, 29 and 37 of the U.S. Patent No. 10,75,748 B2.
Nonetheless, claims 21,30 and 39  of the present application made the claim a broader version of claims 21, 29 and 37 of U.S. Patent No. 10,75,748 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 21,30 and 39  is not patentably distinct from claim 21, 29 and 37 of U.S. Patent No. 10,75,748 B2.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Matsuoka  et al., US 2002/0101456 A1, discloses Method a color-information processing method for performing pseudo-three-dimensional display in order to analyze a color distribution.
2.	Mahiar et. al., US 2007/0217699 A1, discloses method of digital image compression.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487